JUDGMENT
The court having taken the dispute between the parties in this case into consideration considers that Noaese is entitled to the land surveyed by him through his father who obtained .the land from Samaga. The land outside of the survey of Noaese which was in dispute between the parties is the property of Atofau.
The costs in this case are to be paid as follows:
Leoso and Léala........................................ $15.00
Atofau ...................................................... 12.50
Noaese ...................................................... 12.50
$40.00
The costs of Noaese are made $12.50 to cover his title, which he will obtain to the land. He prevails in this case as to his own claim, but on Atofau’s side, whom he represented, he does not prevail, and he, representing Atofau will be called upon to see that the costs are paid.
The heavier portion of the costs are placed on Leoso and Léala. I will explain to Leoso why this is: In calculating *161the costs of court, it is necessary sometimes to take into consideration the amount of time taken up by the several parties. Now, it happens, sometimes, .that one party will call witnesses who will go into a lot of matter which is quite irrelevant to the issue. If these parties have taken up the time of the court uselessly, notwithstanding the final issue of the contest, they must expect to pay. Leoso took up a greater portion of the time occupied in this hearing in narrating a story which finally had no real bearing on the title to the land. It would be very interesting to hear it in sitting around a house during the evening just after dinner, but such stories as .that might just as well be kept out of court, unless they are of some use.
Let a decree issue, vesting the title in Noaese to the lands described in the foregoing judgment, and to Atofau to the lands awarded to him in the foregoing judgment, and the Registrar of Titles is ordered to issue a certificate to each of the above in accordance with the provisions of the foregoing judgment.